UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS WITH REPORT OF INDEPENDENT ACCOUNTANTS FOR THE NINE-MONTH PERIODS ENDED SEPTEMBER 30, 2 Address: No. 3 Li-Hsin Road II, Hsinchu Science Park, Hsinchu City, Taiwan, R.O.C. Telephone: 886-3-578-2258 The reader is advised that these consolidated financial statements have been prepared originally in Chinese. In the event of a conflict between these financial statements and the original Chinese version or difference in interpretation between the two versions, the Chinese language financial statements shall prevail. 1 REVIEW REPORT OF INDEPENDENT ACCOUNTANTS English Translation of a Report Originally Issued in Chinese To United Microelectronics Corporation We have reviewed the accompanying consolidated balance sheets of United Microelectronics Corporation and subsidiaries (the “Company”) as of September 30 , 2012 and 2011, and the related consolidated statements of income and cash flows for the nine-month periods ended September 30 , 2012 and 2011. These consolidated financial statements are the responsibility of the Company’s management. Our responsibility is to issue the review report based on our reviews. As described in Note 3(7) to the consolidated financial statements, certain long-term investments were accounted for under the equity method based on the financial statements as of September 30, 2012 and 2011 of the investees, which were reviewed by the other independent accountants. Our review, insofar as it related to the investment income amounted to NT$163 million and NT$412 million, which represented 2.30% and 4.50% of the consolidated income from continuing operations before income tax for the nine-month periods ended September 30, 2012 and 2011, respectively, and the related long-term investment balances of NT$4,174 million and NT$3,923 million, which represented 1.44% and 1.41% of the total consolidated assets as of September 30, 2012 and 2011 , respectively, are based solely on the reports of the other independent accountants. We conducted our reviews in accordance with the Statements of Auditing Standards No. 36, “Review of Financial Statements” of the Republic of China. A review is limited primarily to applying analytical procedures to financial data and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with generally accepted auditing standards, the objective of which is the expression of an opinion regarding the consolidated financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our reviews and the reports of the other independent accountants, we are not aware of any material modifications or adjustments that should be made to the consolidated financial statements referred to above in order for them to be in conformity with requirements of the order VI- 0960064020 issued by Financial Supervisory Commission, Executive Yuan, Guidelines Governing the Preparation of Financial Reports by Securities Issuers and accounting principles generally accepted in the Republic of China. As described in Note 2 to the consolidated financial statements, effective from January 1, 2011, the Company has adopted the third revision of the Statement of Financial Accounting Standards No. 34, “ Financial Instruments: Recognition and Measurement”, and the newly issued Statement of Financial Accounting Standards No. 41, “Operating Segments” of the Republic of China. ERNST & YOUNG CERTIFIED PUBLIC ACCOUNTANTS Taipei, Taiwan Republic of China October 30, 2012 Notice to Readers The accompanying unaudited consolidated financial statements are intended only to present the consolidated financial position, results of operations and cash flows in accordance with accounting principles and practices generally accepted in the Republic of China and not those of any other jurisdictions. The standards, procedures and practices to review such consolidated financial statements are those generally accepted and applied in the Republic of China. 2 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES NAUDITED CONSOLIDATED BALANCE SHEETS September 30, 2012 and 2011 (Expressed in Thousands of New Taiwan Dollars) As of September 30, As of September 30, Assets Notes 2012 2011 Liabilities and Stockholders' Equity Notes 2012 2011 Current assets Current liabilities Cash and cash equivalents 3(1) $ 42,971,817 $ 50,032,948 Short-term loans 3(12) $ 6,653,221 $ 7,921,420 Financial assets at fair value through profit or loss, current 3(2) 727,545 719,764 Financial liabilities at fair value through profit or loss, current 3(13) 1,145,024 1,201,270 Available-for-sale financial assets, current 3(5) 6,139,822 5,688,593 Notes and accounts payable 6,131,264 6,931,852 Notes receivable 2 1,974 78,552 Income tax payable 1,000,229 1,151,987 Accounts receivable, net 2, 3(3) 17,641,207 16,545,916 Accrued expenses 9,914,076 9,263,293 Accounts receivable-related parties, net 2, 4 258,713 112,648 Payable on equipment 10,059,043 6,168,407 Other receivables 2 908,029 1,003,582 Current portion of long-term liabilities 3(14), 3(15), 5 9,872,808 7,692,869 Inventories, net 3(4) 13,481,370 14,873,183 Deferred income tax liabilities, current 27,071 35,051 Prepaid expenses 1,601,445 1,433,087 Other current liabilities 1,077,819 885,694 Non-current assets held for sale 353,401 - Total current liabilities 45,880,555 41,251,843 Deferred income tax assets, current 468,359 568,878 Restricted assets 19,218 22,075 Long-term liabilities Total current assets 84,572,900 91,079,226 Bonds payable 3(14) 22,045,547 12,892,708 Long-term loans 3(15), 5 10,003,691 7,243,280 Funds and investments Total long-term liabilities 32,049,238 20,135,988 Financial assets at fair value through profit or loss, noncurrent 3(2) 150,204 154,486 Available-for-sale financial assets, noncurrent 3(5), 3(11) 16,736,156 20,780,504 Other liabilities Financial assets measured at cost, noncurrent 3(6), 3(11) 8,477,875 8,269,909 Accrued pension liabilities 3,287,833 3,257,706 Long-term investments accounted for under the equity method 3(7), 3(11), 9(5) 11,915,233 8,289,369 Deposits-in 126,564 14,672 Prepayment for long-term investments 34,803 42,811 Deferred income tax liabilities, noncurrent 31,552 34,805 Total funds and investments 37,314,271 37,537,079 Other liabilities-others 149,850 161,986 Total other liabilities 3,595,799 3,469,169 Property, plant and equipment 3(8), 3(11), 4, 5, 6 Total liabilities 81,525,592 64,857,000 Land 2,180,605 2,320,726 Buildings 26,494,048 26,845,820 Capital 3(16), 3(17) Machinery and equipment 591,436,749 550,055,616 Common stock 129,378,662 130,820,476 Transportation equipment 64,827 71,285 Capital collected in advance 136,206 7,210 Furniture and fixtures 4,909,091 4,304,940 Additional paid-in capital 3(7), 3(14), 3(17) Leasehold improvements 1,750,007 833,293 Premiums 44,003,296 44,492,851 Total cost 626,835,327 584,431,680 Treasury stock transactions 2,011,077 404,492 Less : Accumulated depreciation (485,905,193) (456,425,879) Change in equities of long-term investments - 52,729 Less : Accumulated impairment (5,085,262) (3,150,337) Employee stock options 382,687 850,863 Add : Construction in progress and prepayments 25,463,524 17,855,856 Stock options 592,622 638,835 Property, plant and equipment, net 161,308,396 142,711,320 Retained earnings 3(7), 3(19) Legal reserve 4,476,570 3,442,856 Intangible assets Unappropriated earnings 20,354,305 20,332,968 Trademarks 360 187 Adjusting items in stockholders' equity 3(5), 3(7), 3(16), 3(18) Goodwill 3(11) 50,863 52,564 Cumulative translation adjustment (4,958,867) (1,784,113) Other intangible assets 3(9) 1,311,066 - Unrealized gain or loss on financial instruments 14,492,969 16,039,898 Total intangible assets 1,362,289 52,751 Treasury stock (4,963,389) (6,223,357) Total stockholders' equity of parent company 205,906,138 209,075,708 Other assets Deferred charges 1,523,542 1,237,276 Minority interests 2,899,831 4,603,631 Deferred income tax assets, noncurrent 1,175,260 3,286,269 Total stockholders' equity 208,805,969 213,679,339 Other assets-others 3(10), 3(11), 5 3,074,903 2,632,418 Total other assets 5,773,705 7,155,963 Total assets $ 290,331,561 $ 278,536,339 Total liabilities and stockholders' equity $ 290,331,561 $ 278,536,339 The accompanying notes are an integral part of the consolidated financial statements. 3 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF INCOME For the nine-month periods ended September 30, 2012 and 2011 (Expressed in Thousands of New Taiwan Dollars, Except for Earnings per Share) For the nine-month periods ended September 30, Notes 2012 2011 Operating revenues 4 Sales revenues $ 85,244,718 $ 89,610,555 Less : Sales returns and discounts (516,678) (729,378) Net Sales 84,728,040 88,881,177 Other operating revenues 2,092,370 1,763,563 Net operating revenues 86,820,410 90,644,740 Operating costs 3(4), 3(17) Cost of goods sold (69,113,618) (71,179,210) Other operating costs (1,532,557) (1,016,063) Operating costs (70,646,175) (72,195,273) Gross profit 16,174,235 18,449,467 Unrealized intercompany profit (89) (360) Realized intercompany profit 365 360 Gross profit-net 16,174,511 18,449,467 Operating expenses 3(17) Sales and marketing expenses (2,174,985) (2,316,374) General and administrative expenses (2,368,668) (2,590,243) Research and development expenses (7,193,507) (7,007,769) Subtotal (11,737,160) (11,914,386) Operating income 4,437,351 6,535,081 Non-operating income Interest revenue 168,377 153,757 Investment gain accounted for under the equity method, net 3(7) 599,171 - Dividend income 1,009,104 1,714,488 Gain on disposal of property, plant and equipment 24,869 29,408 Gain on disposal of investments 3,500,024 1,389,999 Exchange gain, net 370,978 429,352 Gain on valuation of financial assets 3(2) 71,344 - Gain on valuation of financial liabilities 3(13) - 961,457 Other income 435,608 807,249 Subtotal 6,179,475 5,485,710 Non-operating expenses Interest expense 3(8) (323,030) (190,988) Investment loss accounted for under the equity method, net 3(7) - (273,377) Loss on disposal of property, plant and equipment (8,535) (9,192) Financial expenses (65,967) (47,522) Impairment loss 3(11) (2,611,210) (1,956,721) Loss on valuation of financial assets 3(2) - (340,983) Loss on valuation of financial liabilities 3(13) (448,248) - Other losses (57,816) (41,134) Subtotal (3,514,806) (2,859,917) Income from continuing operations before income tax 7,102,020 9,160,874 Income tax expense (1,972,253) (876,679) Net income $ 5,129,767 $ 8,284,195 Attributable to: Stockholders of the parent $ 6,741,801 $ 9,629,498 Minority interests (1,612,034) (1,345,303) Net income $ 5,129,767 $ 8,284,195 Pre-tax Post -tax Pre-tax Post -tax Earnings per share-basic (NTD) 3(20) Net income attributable to stockholders of the parent $ 0.69 $ 0.53 $ 0.84 $ 0.77 Earnings per share-diluted (NTD) 3(20) Net income attributable to stockholders of the parent $ 0.65 $ 0.51 $ 0.80 $ 0.73 The accompanying notes are an integral part of the consolidated financial statements. 4 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine-month periods ended September 30, 2012 and 2011 (Expressed in Thousands of New Taiwan Dollars) For the nine-month periods ended September 30, 2012 2011 Cash flows from operating activities: Net income attributable to stockholders of the parent $ 6,741,801 $ 9,629,498 Net loss attributable to minority interests (1,612,034) (1,345,303) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation 25,829,312 23,628,492 Amortization 521,840 331,393 Bad debt expenses 170,255 256,714 Loss (Gain) on decline (recovery) in market value, scrap and obsolescence of inventories (325,003) 1,119,520 Cash dividends received under the equity method 82,559 305,369 Investment loss (gain) accounted for under the equity method (599,171) 273,377 Loss (Gain) on valuation of financial assets and liabilities 376,904 (620,474) Impairment loss 2,611,210 1,956,721 Gain on disposal of investments (3,500,024) (1,389,999) Loss on other investment 24,591 - Gain on disposal of property, plant and equipment (16,334) (20,216) Gain on disposal of non-current assets held for sale - (1,353) Gain on reacquisition of bonds - (69,687) Amortization of bond discounts 257,579 215,361 Amortization of administrative expenses from syndicated loans 3,454 2,899 Exchange loss (gain) on financial assets and liabilities (151,144) 75,140 Exchange loss (gain) on long-term liabilities (183,548) 230,978 Exchange gain on capital reduction of long-term investments accounted for under the equity method (232,820) - Exchange gain on disposal of non-current assets held for sale (279) (767) Amortization of deferred income (65,911) (76,338) Stock-based payment 184,862 639,848 Changes in assets and liabilities: Financial assets and liabilities at fair value through profit or loss 16,124 (69,740) Notes receivable and Accounts receivable (3,656,536) 2,631,359 Other receivables 3,491 (313,837) Inventories (572,698) (2,763,944) Prepaid expenses (898,689) (543,991) Deferred income tax assets and liabilities 1,345,471 (92,560) Notes and accounts payable 1,177,562 (564,833) Accrued expenses 355,634 (2,687,042) Other current liabilities 196,076 288,707 Accrued pension liabilities 23,901 (38,517) Other liabilities-others 164,871 (15,468) Net cash provided by operating activities 28,273,306 30,971,307 Cash flows from investing activities: Acquisition of financial assets at fair value through profit or loss (22,220) (87,600) Acquisition of available-for-sale financial assets (229,589) - Proceeds from disposal of available-for-sale financial assets 4,367,172 1,971,781 Acquisition of financial assets measured at cost (909,164) (1,201,483) Proceeds from disposal of financial assets measured at cost 625,417 411,654 Acquisition of long-term investments accounted for under the equity method (282,543) (1,031,571) Proceeds from disposal of long-term investments accounted for under the equity method 90 - Proceeds from maturity of held-to-maturity financial assets 13,524 - Prepayment for long-term investments - (42,811) Proceeds from capital reduction and liquidation of investments 40,848 111,633 Net cash received from acqusition of subsidiaries - 29,350 Net cash paid for disposal of subsidiaries (38,128) (93,668) Other receivables (64,158) - Acquisition of minority interests - (18,964) Acquisition of property, plant and equipment (39,745,525) (40,129,602) Proceeds from disposal of property, plant and equipment 26,781 37,347 Proceeds from disposal of non-current assets held for sale - 18,353 Acquisition from non-current assets held for sale (313,171) - Increase in deferred charges (554,629) (223,795) Acquisition of intangible assets (762,520) - Decrease in restricted assets 27,134 1,687 Increase in other assets-others (126,062) (22,892) Net cash used in investing activities (37,946,743) (40,270,581) 5 English Translation of Consolidated Financial Statements Originally Issued in Chinese UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine-month periods ended September 30, 2012 and 2011 (Expressed in Thousands of New Taiwan Dollars) For the nine-month periods ended September 30, 2012 2011 (continued) Cash flows from financing activities: Increase (decrease) in short-term loans $ (2,623,186) $ 3,788,615 Proceeds from long-term loans 13,768,868 5,424,000 Repayments of long-term loans (10,980,309) (3,178,450) Proceeds from bonds issued 10,000,000 14,423,000 Bond issuance costs (12,830) (60,818) Reacquisition of bonds - (804,302) Cash dividends (6,316,420) (14,015,701) Exercise of employee stock options 259,643 986,505 Proceeds from disposal of treasury stock 4,207 14,306 Increase (decrease) in deposits-in 26,663 (9,568) Increase in minority stockholders 148,932 222,064 Net cash provided by financing activities 4,275,568 6,789,651 Effect of exchange rate changes on cash and cash equivalents (700,442) 1,271,466 Net decrease in cash and cash equivalents (6,098,311) (1,238,157) Cash and cash equivalents at beginning of period 49,070,128 51,271,105 Cash and cash equivalents at end of period $ 42,971,817 $ 50,032,948 Supplemental disclosures of cash flow information: Cash paid for interest $ 270,464 $ 185,393 Less: Cash paid for capitalized interest (71,952) (52,556) Cash paid for interest excluding capitalized interest $ 198,512 $ 132,837 Cash paid for income tax $ 92,918 $ 1,332,534 Investing activities partially paid by cash: Acquisition of property, plant and equipment $ 41,310,826 $ 33,740,094 Discount on property, plant and equipment (5,845) (57,311) Add: Payable at beginning of period 8,517,694 12,620,481 Less: Effect of disposal of subsidiaries (18,107) (5,255) Less: Payable at end of period (10,059,043) (6,168,407) Cash paid for acquiring property, plant and equipment $ 39,745,525 $ 40,129,602 The accompanying notes are an integral part of the consolidated financial statements. 6 UNITED MICROELECTRONICS CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2012 and 2011 (Expressed in Thousands of New Taiwan Dollars unless Otherwise Specified) United Microelectronics Corporation and the consolidated entities (the “Company”) has prepared the notes in conformity with the order VI-0960064020 issued by Financial Supervisory Commission, Executive Yuan as of November 15, 2007, which simplifies the disclosure requirement. According to this order, the Company is only required to disclose the differences of accounting policies between the latest annual audited consolidated financial statements and the current ones and to disclose the consolidated entities. The following items can be exempt from disclosures: i. History and organization; ii. Income tax; iii. Pension plan; iv. Summary of operation cost and expenses including salary, depreciation, depletion, and amortization; and v. Attachments pertaining to significant transactions, investments, and investments in Mainland China. 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The consolidated financial statements were prepared in conformity with requirements of the order VI-0960064020 issued by Financial Supervisory Commission under the Executive Yuan, Guidelines Governing the Preparation of Financial Reports by Securities Issuers and accounting principles generally accepted in the Republic of China (R.O.C.). Significant accounting policies adopted in preparing the accompanying consolidated financial statements are those adopted in preparing the semiannual consolidated financial statements of 2012, except those stated below: General Descriptions of Reporting Entities a. Principles of Consolidation Investees in which United Microelectronics Corporation (UMC), directly or indirectly, holds more than 50% of voting rights are consolidated into UMC’s financial statements. (UMC and the consolidated entities are hereinafter referred to as “the Company”.) Transactions between consolidated entities are eliminated in the consolidated financial statements. The difference between the acquisition cost and the net equity of a subsidiary as of the acquisition date was amortized, and goodwill arising from new acquisitions is analyzed and accounted for under the R.O.C. Statement of Financial Accounting Standard (R.O.C. SFAS) No. 25, “Business Combination – Accounting Treatment under Purchase Method”, in which goodwill is not subject to amortization. 7 b. The consolidated entities are as follows : As of September 30, 2012 Investor Subsidiary Business nature Percentage of ownership (%) UMC UMC GROUP (USA) (UMC-USA) IC Sales 100.00 UMC UNITED MICROELECTRONICS (EUROPE) B.V. (UME BV) Marketing support activities 100.00 UMC UMC CAPITAL CORP. Investment holding 100.00 UMC GREEN EARTH LIMITED Investment holding 100.00 UMC TLC CAPITAL CO., LTD. (TLC) New business investment 100.00 UMC UMC NEW BUSINESS INVESTMENT CORP. (NBI) Investment holding 100.00 UMC UMC INVESTMENT (SAMOA) LIMITED Investment holding 100.00 UMC FORTUNE VENTURE CAPITAL CORP. (FORTUNE) Consulting and planning for investment in new business 100.00 UMC UMC JAPAN (UMCJ) Sales and manufacturing of integrated circuits 100.00 UMC NEXPOWER TECHNOLOGY CORP. (NEXPOWER) Sales and manufacturing of solar power batteries 44.16 FORTUNE UNITRUTH INVESTMENT CORP. (UNITRUTH) Investment holding 100.00 FORTUNE TOPCELL SOLAR INTERNATIONAL CO., LTD. (TOPCELL) Solar power cell manufacturing and sale 8.79 FORTUNE NEXPOWER Sales and manufacturing of solar power batteries 5.05 UNITRUTH TOPCELL Solar power cell manufacturing and sale 3.80 UNITRUTH NEXPOWER Sales and manufacturing of solar power batteries 2.25 UMC CAPITAL CORP. UMC CAPITAL (USA) Investment holding 100.00 UMC CAPITAL CORP. ECP VITA LTD. Insurance 100.00 UMC CAPITAL CORP. ECP VITA PTE. LTD. Insurance 100.00 TLC SOARING CAPITAL CORP. Investment holding 100.00 TLC TOPCELL Solar power cell manufacturing and sale 8.79 8 Investor Subsidiary Business nature Percentage of ownership (%) TLC NEXPOWER Sales and manufacturing of solar power batteries 5.87 SOARING CAPITAL CORP. UNITRUTH ADVISOR (SHANGHAI) CO., LTD. Investment holding and advisory 100.00 UMC INVESTMENT (SAMOA) LIMITED UMC (BEIJING) LIMITED Marketing support activities 100.00 NBI GREEN FIELD (SAMOA) LIMITED Investment holding 100.00 NBI TERA ENERGY DEVELOPMENT CO., LTD. (TERA ENERGY) Energy Technical Services 100.00 NBI EVERRICH ENERGY CORP. (EVERRICH) Solar engineering integrated design services 89.98 NBI WAVETEK MICROELECTRONICS CORPORATION (WAVETEK) GaAs Foundry service 74.69 NBI UNISTARS CORP. (UNISTARS) High brightness LED packages 72.83 NBI TOPCELL Solar power cell manufacturing and sale 48.53 WAVETEK WAVETEK MICROELECTRONICS INVESTMENT (HK) LIMITED Investment holding 100.00 EVERRICH EVERRICH ENERGY INVESTMENT (HK) LIMITED (EVERRICH-HK) Investment holding 100.00 EVERRICH SMART ENERGY ENTERPRISES LIMITED (SMART ENERGY) Investment holding 100.00 EVERRICH-HK EVERRICH (SHANDONG) ENERGY CO., LTD. Solar engineering integrated design services 100.00 SMART ENERGY SMART ENERGY SHANDONG CORPORATION Solar engineering integrated design services 100.00 TERA ENERGY TERA ENERGY USA INC. Solar project 100.00 GREEN FIELD (SAMOA) LIMITED NEW BUSINESS REALTY (SAMOA) LIMITED Investment holding 100.00 NEXPOWER NPT HOLDING LIMITED Investment holding 100.00 NPT HOLDING LIMITED NLL HOLDING LIMITED Investment holding 100.00 9 As of September 30, 2011 Investor Subsidiary Business nature Percentage of ownership (%) UMC UMC-USA IC Sales 100.00 UMC UME BV Market development 100.00 UMC UMC CAPITAL CORP. Investment holding 100.00 UMC GREEN EARTH LIMITED Investment holding 100.00 UMC TLC New business investment 100.00 UMC NBI Investment holding 100.00 UMC UMC INVESTMENT (SAMOA) LIMITED Investment holding 100.00 UMC FORTUNE Consulting and planning for investment in new business 100.00 UMC UMCJ Sales and manufacturing of integrated circuits 100.00 UMC NEXPOWER Sales and manufacturing of solar power batteries 44.16 FORTUNE UNITRUTH Investment holding 100.00 FORTUNE NEXPOWER Sales and manufacturing of solar power batteries 5.05 FORTUNE TOPCELL Solar power cell manufacturing and sale 1.36 UNITRUTH NEXPOWER Sales and manufacturing of solar power batteries 2.25 UNITRUTH TOPCELL Solar power cell manufacturing and sale 0.45 UMC CAPITAL CORP. UMC CAPITAL (USA) Investment holding 100.00 UMC CAPITAL CORP. ECP VITA LTD. Insurance 100.00 TLC SOARING CAPITAL CORP. Investment holding 100.00 TLC NEXPOWER Sales and manufacturing of solar power batteries 5.87 TLC TOPCELL Solar power cell manufacturing and sale 1.36 SOARING CAPITAL CORP. UNITRUTH ADVISOR (SHANGHAI) CO., LTD. Investment holding and advisory 100.00 10 As of September 30, 2011 Investor Subsidiary Business nature Percentage of ownership (%) NBI GREEN FIELD (SAMOA) LIMITED Investment holding 100.00 NBI TERA ENERGY Energy Technical Services 100.00 NBI EVERRICH Solar engineering integrated design services 91.04 NBI WAVETEK GaAs Foundry service 72.16 NBI UNISTARS High brightness LED packages 65.63 NBI UNITED LIGHTING OPTO-ELECTRONIC INC. (UNITED LIGHTING) (NOTE A) LED lighting manufacturing and sale 55.25 NBI TOPCELL Solar power cell manufacturing and sale 51.05 UNITED LIGHTING UNITED LIGHTING OPTO-ELECTRONIC INVESTMENT (HK) LIMITED (NOTE A) Investment holding 100.00 UNITED LIGHTING POWER LIGHT INVESTMENTS LIMITED (POWER LIGHT (SAMOA)) (NOTE A) Investment holding 100.00 POWER LIGHT (SAMOA) BAO LIN (SHANDONG) GUANG DIAN KE JI YOU XIAN GONGSI (NOTE A) LED lighting manufacturing and sale 100.00 WAVETEK WAVETEK MICROELECTRONICS INVESTMENT (HK) LIMITED Investment holding 100.00 EVERRICH EVERRICH-HK Investment holding 100.00 EVERRICH SMART ENERGY Investment holding 100.00 EVERRICH-HK EVERRICH (SHANDONG) ENERGY CO., LTD. Solar engineering integrated design services 100.00 SMART ENERGY SMART ENERGY SHANDONG CORPORATION Solar engineering integrated design services 100.00 GREEN FIELD (SAMOA) LIMITED NEW BUSINESS REALTY (SAMOA) LIMITED Investment holding 100.00 NEXPOWER NEWENERGY HOLDING LIMITED (NOTE B) Investment holding 100.00 NEXPOWER NPT HOLDING LIMITED Investment holding 100.00 NEWENERGY HOLDING LIMITED FUTUREPOWER HOLDING LIMITED (NOTE B) Investment holding 100.00 FUTUREPOWER HOLDING LIMITED NEXPOWER (SHANDONG) ENERGY CO., LTD. (NOTE B) Sales and manufacturing of photovoltaic batteries and photovoltaic modules 100.00 NPT HOLDING LIMITED NLL HOLDING LIMITED Investment holding 100.00 11 Note A: On June 19, 2012, UNITED LIGHTING has filed for liquidation through a decision at its stockholders’ meeting. The Company ceased using the equity method from that day. UNITED LIGHTING and its subsidiaries are not included as a consolidated subsidiary as of September 30, 2012. Note B: On August 22, 2012, NEWENERGY HOLDING LIMITED has filed for liquidation through a decision at its stockholders’ meeting. The Company ceased using the equity method from that day. NEWENERGY HOLDING LIMITED and its subsidiaries are not included as a consolidated subsidiary as of September 30, 2012. 2. ACCOUNTING CHANGES Notes, Accounts and Other Receivables Effective January 1, 2011, the Company adopted the third revised R.O.C. SFAS No. 34, “Financial Instruments: Recognition and Measurement”. This change in accounting principles had no significant effect on consolidated net income or consolidated earnings per share for the nine-month period ended September 30, 2011 . Operating Segment Information Effective January 1, 2011, the Company adopted R.O.C. SFAS No. 41, “Operating Segments” (R.O.C. SFAS 41), to present operating segment information. The newly issued R.O.C. SFAS 41 replaced R.O.C. SFAS No. 20, “Segment Reporting”, and the comparative operating segment information has been presented accordingly. This change in accounting principles had no effect on consolidated net income or consolidated earnings per share for the nine-month period ended September 30, 2011. 3. CONTENTS OF SIGNIFICANT ACCOUNTS CASH AND CASH EQUIVALENTS As of September 30, 2012 2011 Cash Cash on hand $3,778 $5,070 Checking and savings accounts 12,893,346 8,197,554 Time deposits 23,951,447 31,951,897 Subtotal 36,848,571 40,154,521 Cash equivalents 6,123,246 9,878,427 Total $42,971,817 $50,032,948 12 FINANCIAL ASSETS AT FAIR VALUE THROUGH PROFIT OR LOSS As of September 30, 2012 2011 Current Listed stocks $326,930 $224,647 Corporate bonds 400,615 495,117 Subtotal 727,545 719,764 Noncurrent Preferred stocks 29,143 59,046 Convertible bonds 121,061 95,440 Subtotal 150,204 154,486 Total $877,749 $874,250 During the nine-month periods ended September 30, 2012 and 2011, net gains (losses) arising from the changes in fair value of financial assets at fair value through profit or loss were a gain of NT$60 million and a loss of NT$297 million, respectively. ACCOUNTS RECEIVABLE, NET As of September 30, 2012 2011 Accounts receivable Less: Allowance for sales returns and discounts Less: Allowance for doubtful accounts Net INVENTORIES, NET As of September 30, 2012 2011 Raw materials Supplies and spare parts Work in process Finished goods Total Less: Allowance for loss on decline in market value and obsolescence Net 13 a. The circumstances that caused the net realizable value of inventory to be lower than its cost no longer exist. As a result, the Company recognized a reversal gain of NT$584 million as a reduction of the cost of goods sold for the nine-month period ended September 30, 2012. The Company recognized a loss of NT$ million as a result of the net realizable value of inventory being lower than its cost, and the loss was included in the cost of goods sold for the nine-month period ended September 30, 2011. b. Inventories were not pledged. (5) AVAILABLE-FOR-SALE FINANCIAL ASSETS As of September 30, Current Common stocks Noncurrent Common stocks Depositary receipts Funds Subtotal Total During the nine-month periods ended September 30, 2012 and 2011, the net unrealized gains (losses) adjustments to consolidated stockholders’ equity due to changes in fair value of available-for-sale assets were a gain of NT$3,139 million and a loss of NT$9,007 million, respectively. Additionally, the Company recognized gains of NT$3,113 million and NT$1,139 million due to the disposal of available-for-sale assets during the nine-month periods ended September 30, 2012 and 2011, respectively. UMC issued bonds that are exchangeable at any time on or after January 1, 2010 and prior to November 22, 2014, into common stocks originally classified as available-for-sale financial assets, noncurrent. Therefore, UMC reclassified the exchangeable shares to current assets. 14 (6) FINANCIAL ASSETS MEASURED AT COST, NONCURRENT As of September 30, Common stocks Preferred stocks Funds Total The Company acquired 4.6 million shares of FIRST INTERNATIONAL TELECOM CORP. (FIRST INTERNATIONAL TELECOM) through private placement in March 2008, 4 million shares of E-ONE MOLI ENERGY CORP. (E-ONE) through private placement in June 2009 and 2 million shares of A-DATA TECHNOLOGY CO., LTD. (A-DATA) through private placement in September 2009. In addition, 500 units of convertible bonds acquired through private placement in September, 2009 were converted to 2.5 million common shares of TOPOINT TECHNOLOGY CO., LTD. (TOPOINT) in September, 2010. The exchange of these securities listed above is restricted by Article 43 paragraph 8 of the Securities and Exchange Law. The above-mentioned restriction of FIRST INTERNATIONAL TELECOM, E-ONE, A-DATA and TOPOINT were removed on April 25, 2011, August 31, 2012, September 30, 2012 and September 23, 2012, respectively. (7) LONG-TERM INVESTMENTS ACCOUNTED FOR UNDER THE EQUITY METHOD a. Details of long-term investments accounted for under the equity method are as follows: As of September 30, Investee Companies Amount Percentage of Ownership or Voting Rights Amount Percentage of Ownership or Voting Rights Listed companies CRYSTALWISE TECHNOLOGY INC. (CRYSTALWISE) (Note A) $85,521 4.21 $90,973 4.25 Unlisted companies NEWENERGY HOLDING LIMITED (NEWENERGY) (Note B) 185,143 100.00 - - ASEPOWER 1 S.R.L. (Note C) - 75.00 - - MOS ART PACK CORP. (MAP) (Note D) 238,373 72.98 238,373 72.98 UNITED LIGHTING OPTO-ELECTRONIC INC. (UNITED LIGHTING) (Note E) 14,692 55.25 - - 15 As of September 30, Investee Companies Amount Percentage of Ownership or Voting Rights Amount Percentage of Ownership or Voting Rights SHANDONG HUAHONG ENERGY INVEST CO., INC. (SHANDONG HUAHONG) (Note C) $688,434 50.00 $722,371 50.00 WINAICO SOLAR PROJEKT 1 GMBH (Note C) 48,201 50.00 - - ACHIEVE MADE INTERNATIONAL LTD. 75,860 49.38 58,609 44.06 LIST EARN ENTERPRISE INC. 9,643 49.00 9,255 49.00 ALLIANCE OPTOTEK CORP. 61,594 47.99 79,469 47.99 MTIC HOLDINGS PTE. LTD. 213,283 46.49 238,762 46.49 YUNG LI INVESTMENTS, INC. 206,617 45.16 214,034 45.16 MEGA MISSION LIMITED PARTNERSHIP 1,397,677 45.00 1,307,795 45.00 UNITED LED CORPORATION HONG KONG LIMITED 445,486 45.00 649,956 45.00 UNITECH CAPITAL INC. 649,227 42.00 704,467 42.00 LTI REENERGY CO., LTD. (LTI) (Note C) 1,947 40.00 4,000 40.00 HSUN CHIEH INVESTMENT CO., LTD. 2,879,294 36.49 2,603,851 36.49 UC FUND II 43,851 35.45 35,438 35.45 BEST ELITE INTERNATIONAL LIMITED (Note F
